WARD, Circuit Judge
(dissenting). In Autopiano Co. v. American Player Piano Co., 222 Fed. 276, 138 C. C. A. 38, we held the O’Con-nor patent, second reissue, 13,398, to he entitled to a most liberal range of equivalents as a pioneer. I think edge control is therefore to be regarded as equivalent to surface control. Persons who had acquired intervening rights while the first reissue was in force, of whom the defendant is one, are entitled to immunity for this reason.
In Autopiano Co. v. Claviola Co., 234 Fed. 314, 148 C. C. A. 216, we held the O’Connor patent good against edge control devices operated pneumatically by O’Connor’s means.
The present suit is upon Thomson, 841,356, which is a method of edge control operated, in my opinion, by the same means as O’Connor, and therefore an infringement. But Thomson is an improvement and *186patentable as such, so that, if the defendant uses an equivalent device to his, it infringes.
I think the District Judge was right in holding that the defendant’s device is different. Thomson uses a spring to shift the music 'sheet roll to the right, and pneumatic bellows to shift it to the left. There is a constant struggle between these two forces; the one alternately overcoming the other and so causing a continual oscillation of the music sheet as it travels longitudinally. The defendant’s device, on the other hand, shifts the music sheet roll in both directions by the pneumatic bellows, and there is no oscillation of the sheet while it travels longitudinally. True, there is a spring at the left end of the music roll, but it is not intended to function in the shifting, and if it actually does so its co-operation is negligible. Such a spring is used on all piano players, however operated, for the mere purpose of enabling the music sheet roll to be put in and taken out of the structure.
Therefore I think the defendant does not infringe, and the decree should be affirmed.